[DeLoach filed his bill against Trammell et al., praying for an injunction. It was refused on December 29, 1883, and a bill of exceptions was tendered and signed the same day. The writ of error commanded the clerk to transmit the record to the next February term of the Supreme Court. It and the bill of exceptions were transmitted by *199him to the clerk of the Supreme Court, and filed in the office of the latter on January 11,1884, and entered on the docket of the then pending term, the September term, 1883. When the heel of the entire docket was reached, this case was called in its order, and dismissed for want of prosecution. Subsequently, counsel for plaintiff in error moved to reinstate the case, alleging that counsel for both -parties had agreed that the case should be made returnable to the February term, 1884, and should not be advanced or disposed of before that time, and that the writ of error was drawn returnable thereto. Counsel for de - fendant in error admitted these facts, and joined in the request that the case be reinstated. The court refused to reinstate it.]